DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions 
Applicant’s election, without traverse, of Group I: claims 1-9, in the “Response to Election / Restriction Filed - 10/24/2022”, is acknowledged. 
This office action considers claims 1-20 are thus pending for prosecution, of which, non-elected claims 10-20 are withdrawn, and elected claims 1-9 are examined on their merits. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (40; Fig 1; [0015]) = (element 40; Figure No. 1; Paragraph No. [0015]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-2 and 6-9 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Goodrich; Trevor et al. (US 20150004434 A1; hereinafter Goodrich (including US 20110008646 A1 by Cahalen et al., US 20120328904 A1 Baskin et al. as indicated in Goodrich [0015]).
1. Goodrich teaches a film (40) comprising (see the entire document, (abstract [0015]); Fig 1, specifically, as cited below):
an alloy of nickel (Ni), molybdenum (Mo), tungsten (W) (Ni-Mo-W) ([0015]; a nickel-tungsten-molybdenum alloy) having very high predetermined tensile strength, thermal and mechanical stability of predetermined levels, predetermined high density, predetermined low CTE, predetermined electrical properties that are similar to the bulk alloy, and a structure of nano-scale stacking faults and twins lying in [[the]]a plane of the film (MPEP § 2112.01.I and MPEP § 2112.01.II.; see notes below); and 
wherein the alloy is deposited as a coating ([0040]) or freestanding thin film or device.
Examiner would like to note that that as per MPEP § 2112.01.I guideline, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In this case Goodrich expressly teaches the composition of the film ([0015]; a nickel-tungsten-molybdenum alloy) and therefore it anticipates the functional properties “very high predetermined tensile strength, thermal and mechanical stability of predetermined levels, predetermined high density, predetermined low CTE, predetermined electrical properties that are similar to the bulk alloy, and a structure of nano-scale stacking faults and twins lying in a plane of the film”. MPEP § 2112.01.II supports the same rationale as well, since it has been held that "Products of identical chemical composition cannot have mutually exclusive properties." MPEP § 2112.01.II states “A chemical composition and its properties are inseparable”. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In this case, because the Goodrich film comprises the same alloy compositions as claimed would have very high predetermined tensile strength, thermal and mechanical stability of predetermined levels, predetermined high density, predetermined low CTE, predetermined electrical properties that are similar to the bulk alloy, and a structure of nano-scale stacking faults and twins lying in a plane of the film.
2. Goodrich as applied to the film of claim 1, further teaches, wherein the deposition of the alloy is achieved with direct current sputter deposition ([0040]).
6. Goodrich as applied to the film of claim 1, further teaches, (the film) further comprising a coefficient of thermal expansion that is lower than that for pure Ni (inherent see for evidence: US 20050035702 A1 [0065] or US 20080124565 A1 [0036]).
7. Goodrich as applied to the film of claim 1, further teaches, (the film) further comprising an electrical conductivity ([0014, 0039]) that is similar to the alloy in bulk coarse-grained form.
8. Goodrich as applied to the film of claim 1, further teaches, (the film) may also be deposited as a protective coating whose mechanical strength, stability and hardness provide excellent tribological protection against friction and wear ([0034]).
9. Goodrich as applied to the film of claim 1, further teaches, (the film) may also be heat treated to modify the mechanical properties in a way that provides a desired balance of strength and toughness. For example, thermal annealing for 1 hour at 1,000OC results in films with 1.2 GPa tensile strength and 9% tensile ductility (see MPEP § 2112.01.I and MPEP § 2112.01.II used in claim 1 rejection, Supra). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Goodrich; Trevor et al. (US 20150004434 A1; hereinafter Goodrich (including US 20110008646 A1 by Cahalen et al., US 20120328904 A1 Baskin et al. as indicated in Goodrich [0015]) in view of Hasunuma, Masahiko (US 20030085470 A1; hereinafter Hasunuma).
4. Goodrich as applied to the film of claim 1, but silent on, (the film) further comprising a tensile strength of above 2.5 GPa.
However, in the analogous art, Hasunuma teaches a semiconductor device having a metal barrier film ([0003]), wherein the film (5, Fig 4; [0065]) has a tensile strength of above 2.5 GPa (see MPEP 2144.05.II).
Therefore, it would have been obvious to one of ordinary skill in the, before the effective filing date of the claimed invention, to adopt the teaching of Hasunuma for Goodrich’ film such that thereof the combination of (Goodrich and Hasunuma) film has claimed tensile strength  since, selection of a configuration based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) see MPEP §21.44.07. See also In reLeshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc.v.Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). 
Allowable Subject Matter
Claims 3, 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form and include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896  
December 15, 2022